                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


Paul Wagner,                      )
                                  )
           Plaintiff,             )
                                  )
                                  )
                                  )
     v.                           ) No. 18 CV 4988
                                  )
                                  )
Cook County Sheriff’s Office,     )
et al.,                           )
                                  )
           Defendants.            )
                                  )


                   Memorandum Opinion and Order

     The amended complaint in this action alleges that while

plaintiff was working as a bartender at the Tin Roof Bar in Joliet,

Ilinois, he was attacked by defendant Doyle, an off-duty Cook

County Deputy Sheriff’s Officer who was patronizing the bar at the

time. Plaintiff asserts state law claims of assault, battery, and

intentional infliction of emotional distress against Doyle as well

as a constitutional claim against the Cook County Sheriff’s Office

(“CCSO”) under Monell v. New York Department of Social Services,

436 U.S. 658 (1978). CCSO has moved to dismiss the Monell claim on

the ground that plaintiff has pled no constitutional violation,

nor a sufficient factual basis for inferring that the harm he

suffered was caused by the CCSO’s alleged policy, custom, or
practice of failing to investigate, supervise, or discipline its

officers. Defendant Doyle also seeks dismissal of the complaint,

arguing that plaintiff fails to plead facts sufficient to support

his state claims, and that if the Monell claim is dismissed, I

should relinquish supplemental jurisdiction over those claims in

any event. Both motions are denied.

     Plaintiff alleges that while apparently intoxicated, Doyle

“rushed” him behind the bar; shoved him into a wall; grabbed him

by the neck; and held a knife to his head. The following day, Doyle

sent plaintiff a message apologizing for his actions, which Doyle

characterized as a “bad joke.” Plaintiff further alleges that at

the time of the incident, Doyle had a history of misconduct

involving excessive force and/or intoxication, some of which CCSO

had documented and investigated and some of which it had ignored.

Plaintiff’s Monell theory is that the CCSO’s policy, custom, or

practice of insufficiently investigating and/or disciplining its

deputies   reflects   “deliberate    indifference”    to   the    rights   of

individuals with whom those deputies come into contact, creating

a culture of impunity that was the “moving force” behind Doyle’s

deprivation of substantive due process right to bodily integrity.

     To establish liability under Monell, plaintiff must prove: 1)

that he was deprived of a constitutional right; 2) that the

deprivation   was   caused   by   CCSO’s   express   policy,     custom,   or

practice; and 3) that that policy, custom, or practice caused his

                                     2
constitutional injury.1 See Ovadal v. City of Madison, 416 F.3d

531, 535 (7th Cir. 2005). Plaintiff likens his case to LaPorta v.

City of Chicago, 277 F. Supp. 3d 969 (N.D. Ill. 2017), and Obrycka

v. City of Chicago, No. 07 C 2372, 2012 WL 601810 (N.D. Ill. Feb.

23, 2012) (St. Eve, J.). While neither case is factually on all

fours with this one, they undercut CCSO’s arguments for dismissal.

     In Obrycka, an off-duty police officer brutally attacked a

bartender. The plaintiffs alleged that the City conducted a “sham”

investigation into the attack and that City officers conspired

with each other and with private citizens to threaten plaintiffs

with arrest, criminal charges, and bodily harm in retaliation for

speaking publicly about the incident and for providing evidence in

connection with its investigation. Plaintiffs claimed that this

conduct violated the plaintiffs’ substantive due process rights

and several other constitutional guarantees. It is true that there

is no analogue in plaintiff’s complaint to the constellation of

wrongdoing attributed to multiple state actors in Obrycka. But

plaintiff’s theory that CCSO’s “de facto policy was the moving

force behind” Doyle’s conduct parallels the theory asserted in

that case. 2012 WL 601810, at *6. And while not every state law

battery   triggers   a   constitutional   injury,   see   Alexander   v.


1 Monell liability can also be established with proof that the
deliberate act of a decision-maker with final policymaking
authority, Ovadal, 416 F.3d at 535, but plaintiff’s claim does not
appear to rest on that theory.
                                   3
DeAngelo, 329 F.3d 912, 916 (7th Cir. 2003), the facts plaintiff

alleges amount to more than a trivial “offensive touching.” Id.

Meanwhile, Gibson v. City of Chicago, 910 F.2d 1510 (7th Cir.

1990), confirms that Doyle’s off-duty status is irrelevant, since

under plaintiff’s theory, CCSO’s “alleged policy...supplies the

‘color of law’ requirement.” Id. at 1510. Accordingly, Monell

liability does not require that Doyle himself acted under color of

law.

       LaPorta also militates in plaintiff’s favor. In that case, an

off-duty      officer’s   service   weapon     discharged,        shooting    the

plaintiff in the head and causing serious injuries.2 The parties

disputed whether the officer or the plaintiff himself had pulled

the    trigger.   Although   that   factual    dispute      precluded   summary

judgment in the plaintiff’s favor, since the court found “no

authority for the proposition that an individual’s choice to harm

himself can as a matter of law constitute a substantive due process

violation,” see id. at 983, the court likewise declined to grant

summary judgment in the City’s favor. After rejecting the City’s

color-of-law argument out of hand under Gibson, the court went on

to find that evidence supported the plaintiff’s theory that the

City    had   a   “widespread   practice      or   custom    of    impeding    or


2To be precise, the plaintiff was the victim’s father and guardian,
who asserted the victim’s claims on his behalf. For ease of
exposition, I refer to the victim and the plaintiff as if they
were one and the same.
                                      4
interfering with police misconduct investigations and that an

attendant     code     of    silence     pervades      [the       Chicago      Police

Department].” Id. at 991. That evidence, the court held, created

a genuine dispute as to whether the City’s practices “would lead

[the officer] to believe he could inflict alcohol-fueled violence

with   impunity   in   his    personal       life.”   Id.   at    991.   The    court

concluded that a reasonable jury could find that the officer’s

conduct was “caused by a belief that that he was impervious to

consequences due to CPD’s administrative lapses and willingness to

tolerate a code of silence.” Id.

       In short, these cases support plaintiff’s Monell theory, and

I am not persuaded that the facts he alleges are insufficient to

state a plausible claim on that theory. Doyle’s separate motion

does    not   warrant       additional        discussion,        as   supplemental

jurisdiction over the state claims is appropriate, and plaintiff

has adequately pled those claims.



                                              ENTER ORDER:


                                              ________________________
                                              Elaine E. Bucklo
                                              United States District Judge
Dated: March 22, 2019




                                         5
